Citation Nr: 1139592	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from July 1942 to May 1945, and regular Philippine Army service from May 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2008, which denied service connection for pulmonary tuberculosis.  

The issue of entitlement to service connection for arthritis is the subject of a simultaneously issued separate decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for pulmonary tuberculosis was denied by a rating decision dated in December 2008.  In an August 2009 statement, the Veteran said that he was sending new material evidence to "support his appeal for service connection for pulmonary tuberculosis" and arthritis.  This statement was received at the Board, where the file was located at that time in connection with a previously perfected appeal of the issue of service connection for arthritis.  The statement, however, was forwarded by the Board to the RO for appropriate action, where it was received in September 2009, within a year of the December 2008 rating decision.  Thus, this statement, reflecting an intent to appeal the issue of service connection for pulmonary tuberculosis, is a valid notice of disagreement as to that issue.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2010).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case (SOC) has not been furnished, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Furnish the Veteran with a statement of the case on the issue of service connection for pulmonary tuberculosis, which was denied by the RO in December 2008, for which a notice of disagreement was received at the RO in September 2009.  The Veteran should also be informed of his appeal rights, in particular the actions necessary to perfect the appeal.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



